UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-7764



GEORGE HENSON, JR.,

                  Plaintiff - Appellant,

             v.


J. N. DILLMAN,

                  Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:07-cv-00694-REP)


Submitted:    March 27, 2008                 Decided:   April 3, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George Henson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          George Henson, Jr., appeals the district court’s orders

denying his application to proceed in forma pauperis and dismissing

his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court. Henson v. Dillman, No. 3:07-

cv-00694-REP (E.D. Va. Nov. 23, 2007; Jan. 30, 2008).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -